September 09, 2011

Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010-2007

Mr. Tuananh 'Pete' Mai
The Tammy Tran Law Firm
2915 Fannin
Houston, TX 77002
Ms. Wanda McKee Fowler
Wright & Close LLP
Three Riverway, Suite 600
Houston, TX 77056


Mr. Lloyd E. Kelley
The Kelley Law Firm
2726 Bissonnet, Suite 240 PBM#12
Houston, TX 77005

RE:   Case Number:  11-0534
      Court of Appeals Number:  01-09-00360-CV
      Trial Court Number:  2000-18289

Style:      AMS CONSTRUCTION COMPANY, INC. D/B/A AMS STAFF LEASING
      v.
      K.H.K. SCAFFOLDING HOUSTON, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted the Amended Motion  to  Abate
and issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Chris Daniel       |